Exhibit 10.2

RED LION HOTELS CORPORATION

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT

Red Lion Hotels Corporation (“RLHC”) is pleased to inform you that you,
Recipient, have been granted the number of Performance-Based Restricted Stock
Units (“PSUs”) indicated below under RLHC’s 2015 Stock Incentive Plan, as
amended (the “Plan”) and the terms of this Performance-Based Restricted Stock
Unit Agreement (including the Notice of Grant and Appendix A, all of which are
the “Agreement”). Subject to the provisions of the Agreement and the Plan, the
principal features of this grant are as follows:

 

Grant Date:

   XXX

Total Number of PSUs:

   XXX

Vesting Date:

  

 

Performance Conditions:

  

See Attached Schedule 1.

 

[Performance Conditions to be set by the Compensation Committee. Performance
conditions may be based on one or more business criteria that apply to
Recipient, a business unit or RLHC and its Affiliates, and may include, by way
of example and without limitation, revenue, earnings before interest, taxes,
depreciation and amortization (EBITDA), funds from operations, funds from
operations per share, operating income, pre-tax or after-tax income, cash
available for distribution, cash available for distribution per share, net
earnings, earnings per share, return on equity, return on assets, return on
capital, economic value added, share price performance, improvements in the
attainment of expense levels, and implementing or completion of critical
projects, or improvement in cash-flow (before or after tax).]

Performance Period:

  

 



--------------------------------------------------------------------------------

Acceptance Deadline:

   You must accept this grant of PSUs prior to the Acceptance Deadline, which is
fourteen (14) days from the Grant Date.

Except as otherwise provided in the Agreement or by the terms of the Plan, in
addition to meeting the Performance Conditions set forth above, you must be
employed by, or providing service to, RLHC or one of its Affiliates on the
Vesting Date in order to vest in the PSUs.

Your acceptance of this grant either by signature below or by electronic
acceptance indicates your understanding that this grant is subject to all of the
terms described in this Agreement, including Appendix A, and the Plan. Important
additional information on vesting and forfeiture of the PSUs covered by this
grant is contained in paragraphs 3, 4 and 6 of Appendix A. PLEASE BE SURE TO
READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS OF THIS GRANT.

THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS GRANT
OF PSUS WILL AUTOMATICALLY BE CANCELED.

 

RED LION HOTELS CORPORATION   GRANTEE By:                                     
                                                     
Title:                                    
                                                 

 

A-1



--------------------------------------------------------------------------------

APPENDIX A

TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

1.    Grant. RLHC hereby grants to you under the Plan the number of PSUs
indicated in the Notice of Grant, subject to all of the terms in this Agreement
and the Plan.

2.    RLHC’s Obligation to Pay. Unless and until the PSUs have vested in the
manner set forth in paragraphs 3 or 4, you will have no right to payment of the
PSUs.

3.    Vesting Schedule. As soon as administratively practicable following the
end of the Performance Period shown in the Notice of Grant, the Compensation
Committee will determine whether and to what extent the Performance Conditions
have been met, and the number of PSUs that may be awarded on the Vesting Date
based upon the achievement of such Performance Conditions. Any PSUs not earned
because of the failure to meet the Performance Conditions will be forfeited.
Based upon and subject to the Recipient’s achievement of the Performance
Conditions, the PSUs will become vested on the applicable Vesting Date, provided
that you remain in Continuous Service with RLHC or one of its Affiliates from
the Grant Date through the applicable Vesting Date, except to the extent
otherwise provided in this Agreement, in a written agreement between RLHC and
you, or in accordance with the then-applicable written policies of RLHC.

4.    Administrator Discretion. The Administrator, in its discretion, may, but
has no obligation to, accelerate the vesting of some or all of the PSUs at any
time, subject to the terms of the Plan only upon your death, Disability or as a
result of a Change in Control. If so accelerated, the PSUs will be considered as
having vested as of the date specified by the Administrator.

5.    Payment after Vesting. Any PSUs that vest while you remain employed by
RLHC or one of its Affiliates in accordance with paragraph 3 will be paid to you
(or in the event of your death, to your estate) in shares of Common Stock as
soon as administratively practicable following the date of vesting, subject to
paragraph 8. Any PSUs that continue to vest after you cease to be employed by
RLHC or one of its Affiliates as provided in paragraph 3 or that vest in
accordance with paragraph 4 will be paid to you (or in the event of your death,
to your estate) in shares of Common Stock in accordance with the provision of
such paragraphs, subject to paragraph 8. For each PSU that vests, you will
receive one share of Common Stock.

6.    Forfeiture. Except as expressly provided herein, any PSUs that have not
vested at the time you cease to be employed by RLHC or one of its Affiliates
will be forfeited and automatically transferred to and reacquired by RLHC at no
cost to RLHC.

7.    Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. The administrator or executor must furnish RLHC with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to RLHC to
establish the validity of the transfer and compliance with any applicable laws
or regulations.

8.    Withholding of Taxes. Regardless of any action RLHC or the company that
employs you (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
RLHC and the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant of
PSUs, including the grant, vesting and lapse of repurchase rights, the
subsequent sale of shares of Common Stock and/or the receipt of any dividends;

 

A-2



--------------------------------------------------------------------------------

and (2) do not commit to structure the terms of the grant or any aspect of the
grant of PSUs to reduce or eliminate your liability for Tax-Related Items. When
shares of Common Stock are issued as payment for vested PSUs, you will recognize
immediate U.S. taxable income if you are a U.S. taxpayer. If you are a non-U.S.
taxpayer, you will be subject to applicable taxes in your jurisdiction. RLHC or
the Employer is required to withhold from you an amount that is sufficient to
pay the minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by RLHC or the Employer with respect to
the shares of Common Stock issued to you. RLHC or the Employer may, in its
discretion, meet this withholding requirement in any one or more of the
following ways:

(a)    by withholding or selling a portion of the shares that otherwise would be
paid out for your vested PSUs;

(b)    by withholding the amount necessary to pay the applicable taxes from your
paycheck, with no withholding of shares;

(c)    by requiring you to make alternate arrangements to meet the withholding
obligation; or

(d)    such other method as RLHC or the Administrator may elect in compliance
with local law.

No payment of shares will be made to you (or your estate) for PSUs unless and
until satisfactory arrangements (as determined by RLHC) have been made by you to
fulfill RLHC’s (or the Employer’s) obligation to withhold or collect any income
and other taxes with respect to the PSUs. By accepting this grant, you expressly
consent to and authorize the withholding of Shares and to any additional (or
alternative) cash withholding as provided for in this paragraph 8. All income
and other taxes related to the PSU award and any shares delivered in payment
thereof are your sole responsibility.

9.    Nature of Grant. In accepting this Award, you acknowledge that: (a) the
Plan is established voluntarily by RLHC, it is discretionary in nature and it
may be modified, amended, suspended or terminated by RLHC at any time, unless
otherwise provided in the Plan and this Agreement; (b) the grant of PSUs is
voluntary and occasional and does not create any contractual or other right to
receive future grants of PSUs, or benefits in lieu of such grants even if PSUs
have been granted repeatedly in the past; (c) all decisions with respect to
future PSU grants, if any, will be at the sole discretion of RLHC; (d) you are
voluntarily participating in the Plan; (e) the grant of PSUs is an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to RLHC or the Employer, and which is outside the scope of your
employment contract, if any; (f) the PSUs are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (g) the future value of the shares of Common Stock
issuable under this Agreement is unknown and cannot be predicted with certainty.

10.    Address for Notices. Any notice to be given to RLHC under the terms of
this Agreement must be addressed to Red Lion Hotels Corporation, in care of its
General Counsel, 201 W. North River Drive, Suite 100, Spokane, WA 99201, or at
such other address as RLHC may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant (and the associated rights and privileges) cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or of any associated right or
privilege, or upon any attempted sale under any execution, attachment or similar
process, this grant and the associated rights and privileges will immediately
become null and void.

 

A-3



--------------------------------------------------------------------------------

12.    Restrictions on Sale of Securities. The shares of Common Stock issued as
payment for vested PSUs will be registered under the U.S. federal securities
laws and will be freely tradable upon receipt. However, your subsequent sale of
the shares will be subject to any market blackout-period that may be imposed by
RLHC and must comply with RLHC’s insider trading policies, and any other
applicable securities and other laws.

13.    Delay in Payment. Notwithstanding any other part of this Agreement, any
PSU otherwise payable to you pursuant to this Agreement will not be paid during
the six-month period following your termination of employment unless RLHC
determines, in its good faith judgment, that the payment would not cause you to
incur an additional tax under Section 409A of the Code and any temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder
(“Section 409A”). If the payment of any amounts are delayed as a result of the
previous sentence, any PSU otherwise payable to you during the six (6) months
following your termination will accrue during such six-month period and will
become payable in shares of Common Stock on the date six (6) months and one
(1) day following the date of your termination.

14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.    Conditions for Issuance of Certificates for Stock. Any shares of Common
Stock deliverable to you may be either previously authorized but unissued shares
or issued shares that have been reacquired by RLHC. RLHC will not be required to
issue any certificate or certificates for shares hereunder prior to fulfillment
of all the following conditions: (a) the admission of the shares to listing on
all stock exchanges on which the stock is listed; (b) the completion and
continued effectiveness of any registration or other qualification of the shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
that the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body
that the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of a reasonable period of time
following the date of vesting or other scheduled payout of the PSUs as the
Administrator may establish from time to time for reasons of administrative
convenience.

16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between this Agreement and the Plan, the
Plan will govern. Capitalized terms used and not defined in this Agreement will
have the meaning set forth in the Plan.

17.    Captions. Captions used in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

18.    Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, the provision will be severable from, and the
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

19.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. You expressly warrant that you are not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained in the Agreement.

 

A-4



--------------------------------------------------------------------------------

20.    No Effect on Employment or Service. YOU FURTHER ACKNOWLEDGE THAT NOTHING
IN THIS AGREEMENT CONSTITUTES A CONTRACT OF EMPLOYMENT AND THAT EACH OF YOU AND
RLHC (INCLUDING ITS SUBSIDIARIES AND AFFILIATES) RESERVES THE RIGHT TO TERMINATE
THE EMPLOYMENT OR SERVICE RELATIONSHIP AT ANY TIME AND FOR ANY REASON, WITH OR
WITHOUT CAUSE AND WITH OR WITHOUT NOTICE, WHEREVER ALLOWED BY LOCAL LAWS.

21.    Notice of Governing Law. This grant of PSUs is governed by, and will be
construed in accordance with, the laws of the State of Washington without regard
to principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties agree to submit to and consent to the
exclusive jurisdiction of the State of Washington and agree that such litigation
will be conducted only in the courts of Spokane County, Washington, or the
federal courts for the United States for the Eastern District of Washington, and
no other courts, where this grant is made and/or to be performed.

22.    Electronic Notice. The Recipient consents and agrees to electronic
delivery of any documents that RLHC may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this Agreement and any other award
made under the Plan. The Recipient understands that, unless earlier revoked by
the Recipient by giving written notice to RLHC at Red Lion Hotels Corporation,
in care of its General Counsel, 201 W. North River Drive, Suite 100, Spokane, WA
99201, this consent will be effective for the duration of the PSU. By accepting
the terms and conditions of this Agreement, the Recipient acknowledges receipt
of a copy of the Plan, Prospectus, and RLHC’s most recent Annual Report and
Proxy Statement (the “Prospectus Information”). The Recipient represents that he
or she is familiar with the terms and provisions of the Prospectus Information
and hereby accepts this PSU on the terms and conditions set forth herein and in
the Plan, and acknowledges that he or she had the opportunity to obtain
independent legal advice at his or her expense prior to accepting this PSU.

 

A-5